Citation Nr: 1732655	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1977 to March 1978.  This is the only period of service which has been verified.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denying entitlement to service connection for bilateral hearing loss.

The Veteran requested a hearing before the Board.  See July 2014 VA Form 9.  However, in February 2015, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's right ear hearing loss was incurred in or attributable to service.

2.  The Veteran's left ear hearing loss pre-existed his active service.  The disability was noted in the Veteran's entrance examination.

3.  There was no increase in the Veteran's preexisting left ear hearing loss symptomology during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1132, 1133, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  

In November 2009, the Veteran met with a social worker at the Milwaukee VAMC to discuss his depression.  At the session, he stated that he "continued to wait for his [Social Security disability benefits] appeal . . . . [Veteran] indicated there were medical reports that could have been sent to [the Social Security Administration (SSA)], but he didn't get them sent prior to their 30 day time limit."  See November 2009 VA treatment note.  However, when the social worker encouraged the Veteran to contact the SSA to ask about it, "since the [information was] reportedly about his back surgery," the Veteran declined any help.  A year earlier, the Veteran filed a service connection claim for a lower back condition.  See July 2008 VA Form 21-526.  Around that time, the Veteran obtained a comprehensive physical and reported lower back pain and depression; notably, the Veteran denied hearing loss.  See April 2008 VA treatment record.

Where the record contains factual notice to VA that a Veteran has received SSA benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163, 169 (1998).  Here, the Veteran indicated that he awaited SSA benefits for his lower back disability.  In a July 2010 session with a VA social worker, the Veteran stated he was denied 3 times after appealing each SSA determination.  See July 2010 VA treatment record.  However, the record does not indicate that the Veteran receives SSA benefits and does not give rise to a reasonable belief that SSA records may pertain to hearing loss.  Specifically, the Veteran denied hearing loss in 2008, well before his SSA appeals began.  Therefore, the Board finds that VA has not been provided factual notice of potentially relevant SSA records and no other relevant records have been identified and are outstanding.  Thus, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

Further, the Veteran was afforded a VA examination in April 2012 and received an addendum opinion in May 2012.  The Board has carefully reviewed the VA examination and opinions of record and finds that the addendum opinion, along with the other evidence of record, is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 
38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Service Connection 

The Veteran applied for entitlement to service connection for bilateral hearing loss in August 2011.  He avers that exposure to noise and military training, to include improper ear protection at the rifle range and constant yelling from his superior officers at close range, caused his current bilateral hearing loss.  See June 2012 Notice of Disagreement (NOD). 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

"Active service" includes any period of ACDUTRA during which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty.  
See 38 C.F.R. § 3.6 (2017).

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While hearing loss is not a disease specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  The Veteran's hearing loss disability has been described as sensorineural in nature.  Accordingly, service connection may be granted on a presumptive basis for sensorineural hearing loss if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  
38 C.F.R. §§ 3.307, 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

Determining for disability compensation purposes whether a disease or injury is related to service often raises the question of whether the disease or injury arose during or preexisted the Veteran's military service.  38 U.S.C.A. § 1132 provides a framework for making this determination and provides that a Veteran who claims entitlement to disability compensation under 38 U.S.C.A. § 1131 is entitled to a presumption that he or she was in sound condition upon entry into service "except as to defects, infirmities, or disorders noted" during an entrance examination.  Specifically, for the purposes of 38 U.S.C.A § 1131, "every person employed in the active [service] for six months or more shall be taken to have been in sound condition when examined . . . except as to defects, infirmities, or disorders noted at the time of examination."  See 38 U.S.C.A. § 1132.  Therefore, when no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound in every respect.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).
Critical to determining whether a defect, infirmity, or disorder has been "noted" is whether the condition is "recorded" in an examination report.  38 C.F.R. § 3.304(b) (2017).  Further, noting only a history of a condition at the time of the entrance examination "does not constitute a notation" of a preexisting condition. 
38 C.F.R. § 3.304(b)(1); see Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (noting that the presumption of soundness only attaches "where there has been an induction examination in which the later-complained-of-disability was not detected").

If a Veteran is entitled to the presumption, the burden then falls on VA to rebut the presumption by clear and unmistakable evidence that the injury or disease manifested in service was both preexisting and not aggravated by service.  
See 38 U.S.C.A. § 1133.  Conversely, when a medical condition is noted during an entrance examination and a Veteran claims that the preexisting condition was aggravated during service, a related but different statutory provision is applicable: 38 U.S.C.A. § 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military . . . service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  
See also 38 C.F.R. § 3.306.  If the Veteran shows an increase in disability during service, then clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  See 38 C.F.R. § 3.306.  Further, evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat Veteran to show increased disability under 
38 U.S.C.A. § 1153 unless the underlying condition is worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (2002).

In McKinney v. McDonald, the Court of Appeals for Veterans Claims (Court) held that "because the degree of hearing loss noted on [the Veteran's] entrance medical examination (35 dB at 4000 Hz in both ears) did not meet VA's definition of "disability" for hearing loss under 38 C.F.R. § 3.385, [the Veteran] was entitled to the presumption of soundness under [federal law]."  28 Vet. App. 15, 21 (2016).  Read another way, the presumption of soundness does not attach when a Veteran's entrance examination notes audiometry hearing results that comport with a "disability due to impaired hearing" as defined in 38 C.F.R. 3.385.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Right Ear

The first element under Shedden is met.  Upon VA examination in April 2012, auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were greater than 26 decibels for the left and right ears.  Specifically, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
60
60
LEFT
5
5
30
70
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  Accordingly, the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  

As to the second Shedden element, the Veteran's hearing was examined both at entrance in May 1977 and exit in March 1978.  At entrance, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
X
30
LEFT
5
5
5
X
45

The Veteran's self-report stated he did not have ear, nose, or throat trouble or hearing loss.  See May 1977 entrance examination.  At exit, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
5
LEFT
15
5
X
30
X

See March 1978 exit examination.  As to the right ear, neither the entrance nor exit physical showed the Veteran had a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran himself states that the onset of hearing loss was "after leaving the marines."  See June 2012 NOD.  Thus, there is no competent evidence of right ear hearing loss for VA purposes manifested during service or manifested to a compensable degree within one year of service.  

Nevertheless, the Board acknowledges that the Veteran's Military Occupational Specialty (MOS) was rifleman.  See DD Form 214.  The Veteran has reported that he was exposed to loud noises on a regular basis because of his MOS duties and proximity to shooting ranges.  He further reported that he wore ineffective ear protection during this time period.  See June 2012 NOD.  As such, the Board finds the Veteran was exposed to noise during service.  For this reason, the second element is met.

As such, the crux of this issue hinges on whether the Veteran's right ear hearing loss is attributable to service.  The Veteran was afforded a VA examination on April 2012 attempting to answer this question.  The April 2012 VA examiner opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of an event in military service.  In support of this opinion, the VA examiner reviewed the electronic case file and noted that the Veteran worked in demolition and construction after service.  In fact, the Veteran stated he used to work construction and demolition but could not do so because of low back pain.  See November 2010 VA treatment record.  Further, the examiner stated that there is "no evidence of significant changes in hearing sensitivity during the Veteran's military service."  See April 2012 VA examination.  According to the examiner, "hearing in the right ear improved while in service when comparing enlistment to separation exams."  Id.  Ultimately, the examiner reasoned that because the Veteran did not report a change in hearing in any of his service treatment records, did not seek any evaluation or treatment for the loss until 2012, and "has held other noisy occupations over the years," the Veteran's right ear hearing loss was less likely than not caused by military noise.  Id.      

The Board finds that the Veteran's right ear hearing loss is not attributable to service.  As stated above, the Veteran contends that his exposure to loud noises in the military caused his hearing loss.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not shown to be competent to offer opinions on complex medical matters.   

Although the basic principle that exposure to loud noises can negatively affect hearing is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's noise exposure during his ACDUTRA service is related to his current right ear hearing loss disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current right ear hearing loss is not within the realm of knowledge of a non-expert given the reported onset of hearing difficulties several years after service, and the passage of time between the remote noise exposure during service and the long period of time before the first diagnosis of right ear hearing loss of record in 2012.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's current right ear hearing loss disability is directly attributable to active service.  

Further, the Board does not find the Veteran's statements about the onset of his symptoms during service credible.  As stated above, the Veteran affirmatively checked "no" to hearing loss in his separation examination.  See March 1978 VA separation examination.  In April 2008, during a comprehensive VA physical examination, the Veteran denied hearing loss.  The Board also notes that the Veteran worked construction and demolition after service.  Accordingly, the Board affords more probative weight to the opinion of the April 2012 VA examiner.  Thus, the Board is required to deny the Veteran's claim for entitlement to service connection for right ear hearing loss because the preponderance of the evidence weighs against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Left Ear

Audiological testing conducted at the time of the Veteran's service examination in May 1977 revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
XX
45


The Veteran's left ear audiological test revealed hearing loss under VA regulations at enlistment; as the disability was noted on his entrance examination, he is not entitled to the presumption of soundness.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  Hence, to obtain service connection for left ear hearing loss, the Veteran has to show an aggravation, or increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 C.F.R. § 3.306 (2017).  

At the time of the Veteran's discharge examination in March 1978, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
5
XX
30
XX

A VA examination was conducted in April 2012 to determine if the Veteran's left ear hearing loss was aggravated by active duty.  The VA examination was supplemented by an addendum opinion in May 2012.  The VA examiner stated that there was no evidence of significant changes in hearing sensitivity during the Veteran's service although some thresholds at service were not reported.  As such, the Veteran's disability did not increase during service, and the presumption of aggravation does not apply in this case.  See 38 U.S.C.A. § 1153.  Further, the examiner opined that military noise exposure did not aggravate left ear hearing loss beyond normal progression because "both ears [were] symmetric at 4000 Hz at [the] evaluation."  See April 2012 VA examination.  However, the examiner mistakenly checked a box stating that the Veteran's left ear hearing loss was aggravated beyond normal progression in military service.  The examiner clarified her statement in a May 2012 VA addendum opinion.  Specifically, she said that there was not a threshold shift of 45 dB in the left ear during service.  As such, "the original rationale applies" and "there was no aggravation of left ear hearing loss beyond normal progression because threshold at the Veteran's [VA] examination [showed] symmetric thresholds at 4000 Hz."  See May 2012 VA addendum opinion.

In summary, the Board finds that the Veteran's left ear hearing loss pre-existed the Veteran's ACDUTRA and did not increase during service.  As such, the Board concludes that the Veteran's preexisting left ear hearing loss was not aggravated during service.  38 U.S.C.A. §§ 1131, 1132, 1133, 1153 (West 2014); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2017).  The criteria for entitlement to service connection for left ear hearing loss have therefore not been met and to this extent, the Veteran's claim must be denied.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


